0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 3/28/2022.
	Claims 1-20 have been examined and are pending with this action.  
Drawings
  	The drawings were received on 3/28/2022 and these drawings are accepted.
Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 03/28/2022 & 8/29/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
  	The Oath/Declaration filed on 3/28/2022 is accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birsa et al (US Pub # 2012/0110067 in view of Balachandran et al (US Pub # 2012/0331032) and in further view of Walker et al (US Pub # 2013/091251).

As per claim 1, Birsa discloses a method (Birsa: [0038 & Fig 1]: “The network graphics rendering system 130 can be implemented as a remote web server, which may perform, among other things, any tasks to deliver content to the one or more client devices 110 that can be accessed through the network 130.”) comprising:
receiving, by a device in communication via one or more networks with a client device, encoded data communicated to the client device from an application hosted on the remote computing device, the encoded data to be decoded for rendering on a display of the client device (Birsa: [0041 & 0014 & Fig 2]: “any data requested by a specific client device 110 from a specific web server 120 can be processed in the corresponding client entity 210 to render optimized graphics data for further displaying via the client device 110 that generated the corresponding data request &  the optimizing of the graphics data may comprise one or more of data converting, data compressing, data encoding, and changing data format.  The retrieving of the response data from the remote web server may comprise selectively communicating the data request to the remote web server over a network.”);
Examiner Note:  The server shown in 1A (160) or 2A (206) acts as the intermediate device as shown and that server receives the content 106 which is encoded content as an audio or graphic file.  

Birsa does not explicitly teaches decoding, by the device, the encoded data into decoded data, the decoded data being configurable based at least on one or more characteristics of the client device; and transmitting, by the device via the one or more networks, the decoded data, instead of the encoded data, to the client device to render to the display, the decoded data to provide access to the application via the client device.
Balachandran however discloses decoding, by the device, the encoded data into decoded data, the decoded data being configurable based at least on one or more characteristics of the client device (Balachandran: [0050-0052 & Fig 6]: “Next, remote presentation engine 610 can decode the message & Specific examples of data that can be sent via a connectionless channel can include data indicative of audio (music played on a server and streamed to a client), video (Flash video, HTML 5 video, etc.), images indicative of a graphical user interface (a bitmap indicative of a desktop), etc.”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Birsa in view of Balachandran to figure out the decoding of data.  One would be motivated to do so because this establishes connectionless oriented channels and route data between remote presentation sessions and clients over connectionless oriented channels (Balachandran: [ABS]). 
Modified Birsa does not explicitly teaches transmission of data to the client device.
Walker however discloses transmitting, by the device via the one or more networks, the decoded data, instead of the encoded data, to the client device to render to the display, the decoded data to provide access to the application via the client device (Walker: [0059]: “a sever device may package (e.g., encode and encapsulate) a full second of video data (that is, an amount of data that, when decoded and played back, can result in a one second playback duration) in a segment and transmit the second-long segment to a client device.”).
Examiner Note:  Fig 6 discloses the system in which the Remote presentation Engine is being interpreted as intermediate device between the Network Interface 604 & Client device 602.

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Birsa in view of Walker to figure out the transmission of data.  One would be motivated to do so because this to achieve a Low Latency Live profile for, e.g., dynamic adaptive streaming over HTTP (DASH).  (Walker: [ABS]). 
Claims 8 and 15 are rejected based on claim 1 rejection.
As per claim 2, Birsa/ Balachandran/Walker discloses the method of claim 1, wherein the communications between the remote computing device and the client device traverse the device (Birsa: [0038 & Fig 1]: “The network graphics rendering system 130 can be implemented as a remote web server, which may perform, among other things, any tasks to deliver content to the one or more client devices 110 that can be accessed through the network 130.”).

As per claim 3, Birsa/ Balachandran/Walker discloses the method of claim 1, further comprising configuring, by the device, the decoded data based at least on a characteristic of the client device identified by the device (Balachandran: [0050-0052 & Fig 6]: “Next, remote presentation engine 610 can decode the message & Specific examples of data that can be sent via a connectionless channel can include data indicative of audio (music played on a server and streamed to a client), video (Flash video, HTML 5 video, etc.), images indicative of a graphical user interface (a bitmap indicative of a desktop), etc.”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Birsa in view of Balachandran to figure out the decoding of data.  One would be motivated to do so because this establishes connectionless oriented channels and route data between remote presentation sessions and clients over connectionless oriented channels (Balachandran: [ABS]). 

As per claim 4, Birsa/ Balachandran/Walker discloses the method of claim 1, wherein the device decodes the encoded data into decoded data such that the decoded data is renderable at the display of the client device without further processing or decoding (Birsa: [0041 & 0014 & Fig 2]: “any data requested by a specific client device 110 from a specific web server 120 can be processed in the corresponding client entity 210 to render optimized graphics data for further displaying via the client device 110 that generated the corresponding data request &  the optimizing of the graphics data may comprise one or more of data converting, data compressing, data encoding, and changing data format.  The retrieving of the response data from the remote web server may comprise selectively communicating the data request to the remote web server over a network.”);
Examiner Note:  The server shown in 1A (160) or 2A (206) acts as the intermediate device as shown and that server receives the content 106 which is encoded content as an audio or graphic file.  

As per claim 5, Birsa/Walker/Balachandran discloses the method of claim 1, wherein the encoded data comprises graphics (Birsa: [0043 & Fig 1]: “the display component 302 can be configured to display graphics data delivered via the network 140-1 from the server instance 135 on a display screen of the client device 110.”).

As per claim 6, Birsa/Walker/Balachandran discloses the method of claim 1, wherein the decoded data provides a user interface to display by the client device (Balachandran: [0061 & 0050-0052 & Fig 6]: “ Suppose that a user operating a client, such as computing device 752 (which may have components similar to computing device 602) desires a remote presentation session. Here, the user may open a web-browser and navigate to a webpage associated with the entity offering remote presentation services that includes a link for establishing a session  &  Next, remote presentation engine 610 can decode the message & Specific examples of data that can be sent via a connectionless channel can include data indicative of audio (music played on a server and streamed to a client), video (Flash video, HTML 5 video, etc.), images indicative of a graphical user interface (a bitmap indicative of a desktop), etc.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Birsa in view of Balachandran to figure out the decoding of data.  One would be motivated to do so because this establishes connectionless oriented channels and route data between remote presentation sessions and clients over connectionless oriented channels (Balachandran: [ABS]). 

As per claim 7, Birsa/Walker/Balachandran discloses the method of claim 1, further comprising transmitting, by the device, the decoded data to a browser embedded in a client application of the client device to render the decoded graphics (Balachandran: [0061 & 0050-0052 & Fig 6]: “ Suppose that a user operating a client, such as computing device 752 (which may have components similar to computing device 602) desires a remote presentation session. Here, the user may open a web-browser and navigate to a webpage associated with the entity offering remote presentation services that includes a link for establishing a session  &  Next, remote presentation engine 610 can decode the message & Specific examples of data that can be sent via a connectionless channel can include data indicative of audio (music played on a server and streamed to a client), video (Flash video, HTML 5 video, etc.), images indicative of a graphical user interface (a bitmap indicative of a desktop), etc.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Birsa in view of Balachandran to figure out the decoding of data.  One would be motivated to do so because this establishes connectionless oriented channels and route data between remote presentation sessions and clients over connectionless oriented channels (Balachandran: [ABS]). 
Claims 9-14 & 16-20 are rejected based on rationale provided for claims 2-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449